Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 7-12, 14-27 are pending.

Allowable Subject Matter
Claims 1-5, 7-12, 14-27 are allowed (renumbered claims 1-7, 15-25, 8-14, respectively).

The following is an examiner’s statement of reasons for allowance: Prior art teaches of performing beamform antenna selection amongst a plurality of antennas and components comprising utilizing OFDM sounding (See Zhang) and multi-tone sounding with separate tones for distinct subsets of antennas (See Pratt). In addition, prior art teaches of antenna control comprising center frequency adjustment (See Chrisikos). 

However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, “a plurality of components coupled to one another to form at least one receive and transmit chain for multiple-input multiple-output (MIMO) wireless communications on orthogonal frequency division multiplexed (OFDM); a beamform antenna selection circuit coupled to the at least one receive and transmit chain, the beamform antenna selection circuit to: identify a first number of antennas to test; identify wherein the first number of antennas to test is greater than the second number of receive and transmit chains; determine a third number of possible combinations that the receive and transmit chains may couple to the antennas; generate a set of antenna mapping matrices, the number of antenna mapping matrices in the set of antenna mapping matrices being equal to the third number of possible combinations, wherein each antenna mapping matrix identifies a number of antenna that is greater than a number of transmit chains; generate, based on the set of antenna mapping matrices, a multi-tone sounding signal to test the possible combinations; receive sounding feedback; determine a performance for each of the possible combinations based on the sounding feedback, wherein a particular combination has a highest ranked performance; and switchably couple the at least one receive and transmit chain to an antenna that is associated with the particular combination with the highest ranked performance for transmission of subsequent data communication packets; and Page 2 of 11Application No. 16/734,014 Attorney Docket Number QTNA1O1CO1USResponsive to Office Action dated October 4, 2021a center frequency shifter circuit to: vary a center frequency of the multi-tone sounding signal for the sounding; and set a frequency for the particular combination with the highest ranked performance”, as claimed (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chrisikos et al. (US# 2011/0249576).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEVE R YOUNG/Primary Examiner, Art Unit 2477